— ■ Claimant appeals from a judgment of the Court of Claims which dismissed her claim upon th? merits after trial. The plaim for damages based upon false imprisonment; failed of proof. Claimant’s commitment t.o the State hospital was in all respects legally accomplished. As tp the other items of the claim for which claimant sought damages, the court below .correctly found that they were not established by a fair preponderance of evidence. Judgment unanimously affirmed, without cqsts. Present — Foster, P. J., Heffernan, Brewster, Bergah and Coon, JJ.